Citation Nr: 9903140	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  97-34 743	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the right clavicle, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from May 1943 to April 1946.  
This appeal arises from an August 1997 rating action in which 
the RO denied an evaluation in excess of 10 percent for 
residuals of a fracture of the right clavicle.  


REMAND

The veteran contends that he has increasing pain and 
limitation of function in his right shoulder.  The veteran's 
service-connected right clavicle disability is currently 
evaluated as 10 percent disabling under the provisions of 
Diagnostic Code 5203 which is used in the evaluation of an 
impairment of the clavicle and scapula.  The veteran's right 
shoulder disability may also be evaluated under the 
provisions of Diagnostic Code 5201 which is based on 
limitation of motion.  

The U.S. Court of Veterans Appeals (Court) has held that, 
when a veteran alleges he suffers pain due to a service-
connected musculoskeletal disability in which the degree of 
disability is based on consideration of limitation of motion, 
an examiner's report should assess the degree of functional 
loss, if any, due to pain, weakened movement, excess 
fatigability or incoordination.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).   The RO cited the provisions of 38 C.F.R. §§ 
4.40 and 4.45 in an October 1997 Statement of the Case (SOC).

Appellate review of the June 1997 VA orthopedic examination 
report of the right clavicle shows that the veteran's claims 
folder was not available to the examiner for review prior to 
the examination and that the examiner failed to render 
comments prescribed by De Luca.  The examiner did refer to a 
DeLuca memorandum in the examination report but he did not 
discuss the extent of the veteran's functional loss due to 
pain, weakened movement, excess fatigability or 
incoordination.  The Board of Veterans' Appeals (Board) also 
notes that in written argument dated in January 1999, the 
veteran's representative stated that the examination was 
inadequate in that DeLuca questions were not addressed.  
Accordingly, further VA examination is necessary to determine 
the current degree of disability of the veteran's right 
clavicle disability.  Under the circumstances, the case is 
remanded to the RO for the following action:

1. The RO should contact the veteran and ask 
him whether he has received any treatment 
for his right clavicle since June 1997, 
the date of the VA examination.  Based on 
his response, the RO should obtain copies 
of all records of  treatment of the 
veteran's right clavicle from identified 
source(s) , and associate them with the 
claims folder.

2. Thereafter, the veteran should be 
afforded a special VA orthopedic 
examination to determine the degree of 
severity of his service-connected 
residuals of right clavicle injury.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that he may review pertinent aspects of 
the veteran's military, medical, and 
employment history.  All clinical 
findings pertaining to the right clavicle 
should be reported in detail.  The 
examiner should comment on whether there 
is malunion, nonunion (with or without 
loose movement), or dislocation of the 
clavicle.  The examiner should should 
also report on the range of motion in the 
right shoulder in all planes and in 
degrees of motion.   The examiner should 
also comment on the effects of the right 
clavicle disability upon the veteran's 
ordinary activity and on how it impairs 
him functionally, particularly in the 
work-place, specifically, the degree of 
functional loss, if any, resulting from 
pain on undertaking motion, weakened 
movement, excess fatigability, or 
incoordination, as contemplated by DeLuca 
and the provisions of 38 C.F.R. §§ 4.40 
and 4.45 (1998), as applicable.  The 
clinical findings and reasons upon which 
the comments are based should be clearly 
set forth.

3. Following completion of the foregoing, the RO must 
review the claims folder and ensure that all of the 
aforementioned development action has been 
conducted and completed. 

The RO should then review the record and the claim should be 
readjudicated.  If the determination remains adverse to the 
veteran, both he and his representative should be provided 
with a Supplemental Statement of the Case.  They should be 
given the opportunity to respond within the applicable time.  
Thereafter, the case should be returned to the Board, if in 
order.   The appellant need take no action until otherwise 
notified.  The purpose of this remand is to comply with a 
precedent Court decision.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, 
M21-1, Part IV, directs the Ros to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).






- 5 -


